Name: Commission Regulation (EC) No 2451/2000 of 7 November 2000 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes, as regards Annex XIV
 Type: Regulation
 Subject Matter: European Union law;  natural environment;  agricultural activity;  food technology;  Europe;  agricultural policy
 Date Published: nan

 Avis juridique important|32000R2451Commission Regulation (EC) No 2451/2000 of 7 November 2000 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes, as regards Annex XIV Official Journal L 282 , 08/11/2000 P. 0007 - 0008Commission Regulation (EC) No 2451/2000of 7 November 2000amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes, as regards Annex XIVTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Commission Regulation (EC) No 1622/2000(2), and in particular Articles 43 and 46 thereof,Whereas:(1) Annex V(C)(4) to Regulation (EC) No 1493/1999 provides that the limits on increases in the alcoholic strength of wine by volume may be raised by up to 1 % in years when weather conditions have been exceptionally unfavourable.(2) Article 23 of Regulation (EC) No 1622/2000 specifies that these unfavourable years and the wine-growing zones, geographical regions and varieties concerned are to be as set out in Annex XIV to that Regulation.(3) Because of the exceptionally adverse weather during 2000, the limits on increases in natural alcoholic strength laid down in Annex V(E) do not permit the production of wine in the wine-growing regions of the United Kingdom for which there would normally be market demand. The United Kingdom should therefore be authorised to augment natural alcoholic strength by up to 4,5 % vol and the year to which this derogation relates, together with the other relevant information, should be included in Annex XIV to Regulation (EC) No 1622/2000.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Annex XIV to Regulation (EC) No 1622/2000 is hereby supplemented as follows:">TABLE>"Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 194, 31.7.2000, p. 1.